DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 12/03/2021, claims 2-5, 8, 11 and 13 have been amended. Claims 26-27 have been newly added. Claims 1, 6, 14-17 and 23-24 have been cancelled. Therefore, claims 2-5, 8, 11, 13 and 26-27 are currently pending for the examination.

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 12/23/2021.

Response to Amendments
4.	Applicant’s arguments: see Page 9-12, filed on 12/03/2021, with respect to claims 2-5, 8, 11, 13 and 26-27 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 2-5, 8, 11 and 13 have been withdrawn. 
Applicant’s representative initiated the interview prior to filing the official Response and discussed proposed amendments related to the allowable subject matter. Agreement was reached that potential amendments for the independent claims overcome the prior art of record, contingent upon an opportunity for the Examiner to formally search and consider applicant’s formal (Applicant initiated interview summary dated 11/17/2021).
Applicants have amended each of independent claims 2, 11, 26 and 27 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 2-5, 8, 11, 13 and 26-27 are allowable.

Allowable Subject Matter
5.	In the Amendment application filed on 12/03/2021, claims 2-5, 8, 11, 13 and 26-27 (renumbered as claims 1-9) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“ the first resource group is larger than the second resource group which is larger than the third resource group which is larger than the fourth resource group; and transmitting/receiving a non-acknowledgement (NACK) to the mobile terminal regarding the first transmission; receiving/transmitting the first retransmission from the mobile terminal via a second resource randomly selected by the mobile terminal from within the second resource group in accordance with the resource grouping information; and transmitting/receiving one of a second NACK or an acknowledgement (ACK) to the mobile terminal regarding the first retransmission” in combination with other claim limitations as specified in claims 2, 11, 26 and 27.
Note that the first closest prior art, CAO et al. (US 2018/0199359 A1), hereinafter “Cao” teaches: determining a plurality of resource groups (Figs. 3A-3H,  5A-5D, paragraphs [0145], [0339], [0329], [0340], contention transmission unit access regions) used for a first transmission and a retransmission for an uplink transmission respectively (Figs. 3A-3H,  5A-5D, paragraphs [0145], [0339], [0329], [0340], first, second, and third retransmission of the data); and generating resource grouping information which indicates correspondence between the plurality of resource groups (Figs. 3A-3H,  5A-5D, Tables 6-7, paragraphs [0146], [0321], [0330], [0356], UL transmission resource assignment through RRC signaling after selecting the transmission resource to be used for the grant free) and the first transmission and the retransmission using the plurality of resource groups (Figs. 3A-3H,  5A-5D, Tables 6-7, paragraphs [0146], [0321], [0330], [0356], initial transmissions and/or re-transmissions).
Note that the second closest prior art, Kar Kin Au et al. (US 2014/0254544 A1), hereinafter “Kar” teaches: configuring number of the resource groups and resource   amount included in each of the resource groups based on at least one of network load, channel quality, and service priority (paragraph [0028], access regions may be categorized to support different quality of service (QoS) levels, different UE configurations (e.g., in situations of carrier aggregation), different UE subscribed levels of service, different UE geometries, or a combination).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record.


Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Moon et al. (US 10,334,524 B2) entitled: "Apparatus And Method For Controlling Uplink Data Retransmission"
• Zhang (US 11,153,886 B2) entitled: "System And Method On Transmission Adaptation For Uplink Grant-Free Transmission"
• Yi (US 2020/0337068 A1) entitled: "Method And Apparatus For Reducing Latency Based On Pre-Configured Physical Uplink Shared Channel In Wireless Communication System"
• Harada et al. (US 2019/0158249 A1) entitled: "User Terminal And Radio Communication Method"
• Zhang et al. (US 2019/0223203 A1) entitled: "Grant-Free Transmission Method, Network Device, And Terminal Device"
• SHI et al. (US 2018/0027575 A1) entitled: "Transmission Control Method And Apparatus For Uplink Data"
• TANG et al. (US 2019/0159073 A1) entitled: "Method For Transmitting Information, Network Device And Terminal Device"

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414